133 Ga. App. 295 (1974)
211 S.E.2d 154
McKENDREE
v.
THE STATE.
49638.
Court of Appeals of Georgia.
Argued September 9, 1974.
Decided October 22, 1974.
Rehearing Denied November 8, 1974.
Beverly H. Nash, for appellant.
W. Glenn Thomas, Jr., District Attorney, Cletus W. Bergen, II, Assistant District Attorney, for appellee.
BELL, Chief Judge.
A deputy sheriff had received information from an informant that defendant had possession of marijuana in his car. Defendant's locked car was located by the deputy *296 in a parking lot in Woodbine, Georgia. According to the deputy's testimony, he saw on the floorboard of the car what appeared to be "hay or marijuana." The defendant arrived on the scene and the deputy asked defendant for permission to search the car and the defendant said "Sure, go ahead," and unlocked the car. The defendant also unlocked the trunk which contained more "hay." The deputy testified that after examining the material on the floorboard, he concluded based on his past experience that it contained marijuana and hay. He thereupon arrested the defendant.
The evidence here authorized the trial judge to find that the defendant who was not in custody, voluntarily consented to the search of his automobile. Probable cause and a warrant are not required for a search and seizure which is conducted pursuant to consent. Schneckloth v. Bustamonte, 412 U.S. 218 (93 SC 2041, 36 LE2d 854). There was no error in denying the defendant's motion to supress.
Judgment affirmed. Quillian and Clark, JJ., concur.